Title: John Quincy Adams, List of John Adams’s Wearing Apparel at the Time of his Decease, 5 September 1826
From: Adams, John Quincy
To: 


				
					
					5. Septr. 1826
				
				List of the wearing apparel of the late John Adams at the time of his decease.1 Flannel 1 Silk and 1 plaid gown4 pr. Flannel drawers 3 flannel shirts 2 flannel waistcoats1 large broad cloth cloak 1 small do. silver clasp1 Suit of Black cloth wearing apparel1 Green Camblet Gown1 Suit drab cloth—1 extra pair small clothes1 do. light kerseymere clothes 1 extra pr. small clothes1 Blue cloth surtout. 1 Blue cloth Coat3 pr. black cloth small clothes 2 black cloth Waist coats1 Coat and Waistcoat Brown silk, 1 Velvet, 2 woolen caps 1 bundle old clothes.8 Cotton Shirts 5 linen do. 2 cotton Caps 3 linen do. 7 Cambric stocks8 pr. worsted hose. 11 pr. Silk hose 2 pr. beaver gloves1 pr. thread hose 1 pr. Cotton do 1 pr. thread gloves3 pr. Nankin small clothes 4 White waistcoats2 pr. linen drawers, bundle of old clothes drawers & waistcoats1 old Green Damask gown 1 pr. of Slippers 2 pr. Shoes.1 Gold Seal (Boyleston Arms) 1 gold stock buckle 1 pr. gold sleeve Buttons.1 pr. Boot hooks.The above articles were divided among the heirs of the deceased.
				
					J. Q. Adams Exor.Copy Attest Samuel Haven Regr
				
				
					Right of land in the Township of Salem in State of Vermont.
				
			